Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.79 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                    Case No. 20-mj-08425-AGS-BAS-1
13
                                     Plaintiff,     ORDER DENYING APPEAL
14
                                                    FROM MAGISTRATE JUDGE
15           v.                                     DECISION AND AFFIRMING
16     GUILLERMO RAMOS-                             CONVICTION AND SENTENCE
       CARDENAS,                                    (ECF No. 8)
17
                                   Defendant.
18

19         Defendant pled guilty, without the benefit of a plea agreement, to attempted
20   illegal entry into the United States in violation of Title 8 U.S.C. § 1325(a). (ECF
21   Nos. 10, 13.) He was immediately sentenced to time served. (Id.) Defendant now
22   appeals that conviction arguing: (1) Section 1325 is facially unconstitutional in light
23   of United States v. Morales-Sanchez, 137 S. Ct. 1678 (2017); (2) Section 1325
24   violates the non-delegation doctrine and should be declared void for vagueness; and
25   (3) when the Magistrate Judge advised Defendant of the elements of the offense, he
26   omitted the requirement that Defendant knew he was an illegal alien at the time of
27   his attempted entry. (ECF No. 15.) The Government opposes (ECF No. 16), and
28


                                              –1–                                    20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.80 Page 2 of 7




 1   Defendant replies (ECF No. 17). For the reasons stated below, the Court DENIES
 2   the Appeal and AFFIRMS the conviction and sentence.
 3   I.    BACKGROUND
 4         At the time Defendant pled guilty to the Complaint, the Magistrate Judge
 5   advised Defendant of the elements of the crime to which he was pleading guilty.
 6   These elements included that:
 7
           (1) Defendant had the specific intent to enter the United States free from
 8             official restraint and at a time and place other than as designated by
               immigration officers;
 9

10         (2) At the time Defendant attempted to enter the United States, he was
               not a citizen or national of the United States; and
11

12         (3) Defendant took a substantial step toward entering that United States
               illegally that strongly corroborated his intent to commit the crime.
13

14   (ECF No. 13, 5:3–17.) Defense counsel did not object that these elements were
15   incorrect.
16         Furthermore, when the Magistrate Judge was establishing the factual basis for
17   Defendant’s guilty plea, Defendant admitted that he was a Mexican citizen and had
18   never been a citizen of the United States. (Id., 7:12–21.)
19   II.   LEGAL STANDARD
20         “A defendant may appeal a magistrate judge’s judgment of conviction or
21   sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B);
22   see also 18 U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a
23   district judge.” Fed. R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same
24   as in an appeal to the court of appeals from a judgment entered by a district
25   judge.” Id. The Defendant’s appeal in this case was timely filed.
26         “When a defendant fails to object to a district court’s asserted Rule 11 error,
27   [the] review is limited to plain error.” United States v. Monzon, 429 F.3d 1268, 1271
28   (9th Cir. 2005). To establish plain error, the defendant must demonstrate (1) error

                                               –2–                                    20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.81 Page 3 of 7




 1   that is (2) “clear or obvious, rather than subject to reasonable dispute,” and (3) that
 2   “affected the appellant’s substantial rights, which in the ordinary case means he must
 3   demonstrate that it affected the outcome of the [lower] court proceedings.” Puckett
 4   v. United States, 556 U.S. 129, 135 (2009) (quotation marks omitted). If the three
 5   prongs are satisfied, the court may, in its discretion, remedy the error if it “seriously
 6   affects the fairness, integrity or public reputation of the judicial proceedings.” Id.
 7   (brackets and quotation marks omitted).
 8   III.   ANALYSIS
 9          A.    Morales-Santana Does Not Render Section 1325 Unconstitutional
10          Defendant argues that Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017),
11   renders Section 1325 unconstitutional. This Court agrees with those courts that have
12   held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
13   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does
14   not address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
15   Immigration and Nationality Act allows for offending provisions to be stricken
16   without affecting or invalidating the whole.”); see also United States v. Duffy, 773 F.
17   App’x 947, 949 (9th Cir. 2019) (unpublished) (“The severability clause of the
18   Immigration and Nationality Act (‘INA’) dictates that the remainder of [the Act] was
19   not affected by Morales-Santana.”).
20          This Court adopts the reasoning in those cases and finds that Section 1325 is
21   not unconstitutional.
22          B.    The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is
                  It Unconstitutionally Vague
23

24          Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the
25   United States at a time or place “other than as designated by immigration officers.”
26   Defense counsel argues this violates the non-delegation doctrine because Congress
27   has delegated to immigration officers the ability to determine the scope of a criminal
28   provision without providing the executive branch official with an intelligible

                                               –3–                                     20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.82 Page 4 of 7




 1   principle to guide the officials’ discretion.
 2         Congress may not delegate to another branch “powers which are strictly and
 3   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
 4   However, Congress “may confer substantial discretion on executive agencies to
 5   implement and enforce laws.” Id. The Supreme Court has acknowledged “that in
 6   our increasingly complex society, replete with ever changing and more technical
 7   problems, Congress simply cannot do its job absent an ability to delegate power under
 8   broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989).
 9   Thus, “a statutory delegation is constitutional as long as Congress ‘lay[s] down by
10   legislative act an intelligible principle to which the person or body authorized to
11   [exercise the delegated authority] is directed to conform.’” Gundy, 139 S. Ct. at 2123
12   (alterations in original) (quoting Mistretta, 488 U.S. at 372).
13         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021,
14   1029–30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on
15   the flawed premise that any immigration officer can arbitrarily designate ports of
16   entries.” As explained in Gonzalez-Pena:
17         Congress requires that aliens seeking lawful entrance to the United
18         States do so at a port of entry. See United States v. Corrales-Vazquez,
           931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d
19         877, 882 (9th Cir. 2017). Ports of entry can only be designated or de-
20         designated by the Secretary of Homeland Security subject to the
           Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry
21         also necessarily include facilities, staffed by immigration officials that
22         are set up to accept applications for admission. Aldana, 878 F.3d at 882.
           To interpret Section 1325(a) to permit a border patrol agent to designate
23         a portion of the border fence “on a whim” is in direct conflict with
24         Congress’s clear statutory scheme.

25   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual
26   to enter the United States other than at a place designated by immigration officers
27   does not violate the non-delegation doctrine.
28         Furthermore, the statute is not unconstitutionally vague. “A statute can be

                                                –4–                                 20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.83 Page 5 of 7




 1   impermissibly vague for either of two independent reasons. First, if it fails to provide
 2   people of ordinary intelligence a reasonable opportunity to understand what conduct
 3   it prohibits . . . . Second, if it authorizes or even encourages arbitrary and
 4   discriminatory enforcement.”       Hill v. Colorado, 530 U.S. 703, 732 (2000);
 5   Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1973). In particular, a
 6   statute is vague if it “makes criminal activities which by modern standards are
 7   normally innocent,” or if it sets a net so large that law enforcement is able to pick and
 8   choose who to arrest. Papachristou, 405 U.S. at 163.
 9           Section 1325 provides adequate notice to people of reasonable intelligence as
10   to what is prohibited. Individuals must enter the United States through a designated
11   Port of Entry. Failure to do so by one who is not a citizen of the United States is a
12   violation. There is no suggestion that the statute encourages or even allows arbitrary
13   or discriminatory enforcement. Therefore, the argument that the statute is vague must
14   fail.
15           C.    Knowledge of Alienage Is Not an Element of Section 1325
16           Citing United States v. Hernandez, 504 F. App’x 647 (9th Cir. 2013)
17   (unpublished), and United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005),
18   Defense counsel argues that the Magistrate Judge violated Rule 11 when omitting an
19   element of Section 1325. According to defense counsel, it was insufficient to simply
20   list that Defendant was not a citizen or national of the United States at the time of the
21   attempted illegal entry, but the Magistrate Judge should have advised Defendant
22   additionally that at the time of the illegal entry, Defendant knew he was an alien.
23           Both Hernandez and Smith-Baltiher concerned whether a defendant could
24   present a good faith, if mistaken, belief that he was a citizen at the time of his illegal
25   entry in a Section 1326 prosecution.     In each case, a defendant came to the Port of
26   Entry claiming that he had a legal right to enter the United States when he had no
27   such right. The Ninth Circuit ruled the defendant could raise a defense that he had a
28   true, if mistaken, belief that he had the right to cross into the United States because

                                                –5–                                     20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.84 Page 6 of 7




 1   in a Section 1326 prosecution, the Government is required to prove that the defendant
 2   had the specific intent to enter the United States without permission. The fact that a
 3   defendant may have thought he had a legal right to enter could negate this intent.
 4         As a preliminary matter, there is little question in this case that the Defendant
 5   did, in fact, know he was not a not a citizen or national of the United States at the
 6   time of his illegal entry. He admitted, as part of his factual basis, that he had never
 7   been a citizen of the United States. Therefore, there was no plain error that seriously
 8   affected the “fairness, integrity of public reputation of the judicial proceedings.”
 9         Second, the elements of Section 1325(a) are different than that of Section
10   1326(a). In a Section 1325(a) prosecution, the key is whether the defendant had the
11   specific intent to enter the United States at a time and place other than as designated
12   by immigration officers. In a Section 1326(a) prosecution, the key is whether the
13   defendant had the specific intent to enter the United States without the consent of the
14   U.S. Attorney General. Thus, a defendant can be prosecuted for an attempt to violate
15   Section 1326 if he comes to a Port of Entry and falsely claims U.S. citizenship. Not
16   so for a Section 1325 prosecution. A Section 1325 prosecution requires that a
17   defendant not enter through a Port of Entry. Thus, in both Hernandez and Smith-
18   Baltiher, the defendant, who came to the Port of Entry and claimed U.S. citizenship,
19   should have been allowed to present evidence that he believed this was true. There
20   is no such corresponding element in a Section 1325 prosecution.
21         Finally, there is no requirement that a judge, when taking a plea, outline all
22   possible defenses to a defendant before the plea can be accepted. The judge is only
23   required to lay out the elements of the offense, which in this case, was done.
24         Defense counsel argues further that the recent Supreme Court decision in
25   United States v. Rehaif, 139 S. Ct. 2191 (2019), required the Magistrate Judge to add
26   an element of knowledge of alienage to the Section 1325 elements. Rehaif concerned
27   the scope of the word “knowingly” in the context of a prosecution under 18 U.S.C.
28   §§ 922(g) and 924(a)(2). Contrary to those statutes, Congress did not incorporate the

                                               –6–                                    20mj8425
Case 2:20-mj-08425-AGS-BAS Document 18 Filed 12/07/20 PageID.85 Page 7 of 7




 1   word “knowingly” into Section 1325.
 2         Furthermore, the Court in Rehaif was particularly concerned that failure to
 3   incorporate a scienter requirement would result in prosecution of innocent conduct.
 4   No such concern exists here. By admitting that he had never had U.S. citizenship,
 5   Defendant made it clear that there is no likelihood the government was prosecuting
 6   innocent conduct.
 7         Accordingly, Rehaif is distinguishable, and there is no requirement that the
 8   Government prove a defendant knew he was an alien at the time he attempted to enter
 9   the United States at a place not designated by immigration officers.
10   IV.   CONCLUSION
11         For the reasons stated above, each Defendant’s appeal is DENIED (ECF No.
12   8), and his conviction and sentence are affirmed.
13         IT IS SO ORDERED.
14

15   DATED: December 4, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28


                                             –7–                                 20mj8425
